DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on April 24, 2022 is acknowledged.  The traversal is on the ground(s) that claims 7-8 have been amended to require the structure of claim 1.  This is not found persuasive because claim 1 does not recite a special technical feature.
Xu (CN 109728369) figure 1 discloses a multi-phase structure, where each phase includes a cascade of H-bridge inverters that are connected to Invidia battery modules. Thus, the technical feature in claim 1 of “a multi-phase structure” is not a special technical feature that makes a contribution over the prior art.  MEP §1850(II).  
The claims may be read as being directed to A+B (claim 1), A+X (claim 7), A+Y (claim 8).  A is the electrical structure discussed above.  X is a method of optimizing A by trial and error analysis and creating a plot of the results.  Y is a method of using the A.  
Even if the Applicants can demonstrate that A is a special technical feature, claim 7 is not directed to one of the combinations of inventions.  While claim 1 recites “said product” and claim 8 recites “a use of the said product”, the method of optimizing (claim 7) is not “a process specially adapted for the manufacture of said product”.  Claim 7 does not appear to fall into any of the identifiable categories of claims that can be combined with claims 1 or 7. 
The Applicants argue that “the Examiner failed to satisfy the restriction requirement of 37 CFR 1.499 because the Examiner did not explain why each group lacks unity with each other group (i.e. why there is no single general inventive concept).”  (Remarks, page 7).  The Applicants are directed to the Restriction Requirement pages 3-4.  The Examiner noted that the “based on” language in claims 7-8 meant that those claims did not require the structure of claim 1.  Therefore, “the groups do not share the same or corresponding technical feature” (Restriction, page 4, lines 1-2).  
The Applicants amended the claim to remove “based on”.  The Examiner did not fail to properly address the claims, as the amendment was presented after the restriction.  The current amendment not explicitly includes the structure of claim 1 in claims 7-8, but: 1) this language was not present in the originally filed claims; and 2) this structure is not a “special technical feature”, as discussed above.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because they are not clear.  Figures 1-2 are too small to read.  In figure 3, the italicized text (in the three boxes in the second row down from the top) is not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 109728369).
With respect to claim 1, Xu discloses a high-voltage hierarchy hundred-megawatt level (100 MW; the exact wattage is interpreted as an intended use limitation, see below) battery energy storage system (fig 1; associated text in the English translation), comprising 
a multi-phase structure (fig 1); 
the battery modules (1-n) are connected to DC terminals of H-bridge converters (see boxes immediately to the left of each battery); and 
the each phase is cascaded by the H-bridge converters to form cascaded H-bridge converters (see fig 1).  
The limitation in the preamble indicating the energy storage capacity (100 MW) of the system is an intended use limitation.  It does not breathe life into the claim, because the body of the claim does not explicitly define the structure necessary to create this power level.   MPEP §2111.02(II).  While the specification gives an example of nine phases, each carrying 12 MW (see page 14), no such language appears in the claim.  The “multi-phase structure” is not limited to 9 phases (multi can refer to 2).  And each phase is not defined by any structure that would require it carry 12 MW or any other amount of power that, when multiplied by the number of phases, would equal 100 MW.  
Xu discloses the multi-phase structure, but does not expressly disclose it is divided into multi-store spaces.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to take the Xu system arranged the cascaded H-bridges so that they are vertically stacked.  Thus, modified Xu teaches that each phase of the multi-phase structure is divided into multi-storey spaces from top to bottom, wherein battery modules are provided in each storey of the multi-storey spaces.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
Xu discloses the electrical system, but is silent as to how to physically place the H-bridges and batteries.  There are only three dimensions, and the skilled artisan would have been motivated to try placing the cascading H-bridge and battery modules side-by-side (horizontally) or stacked (vertically).  When the modules are stacked, each level becomes a “storey”.
The physical placement of H-bridge and battery modules is an obvious modification.  Their physical placement does not affect their electrical performance.  Electricity conducted along any of the phase branches is not affected by the phases being orientated horizontally or vertically. 
With respect to claim 4, Xu discloses a buffer unit (capacitor C within each H-bridge), wherein the DC terminals of the H-bridge converters are connected to the battery modules through the buffer unit (see fig 1), and the buffer unit isolates the battery modules from the H-bridge converters (obvious functionality of a capacitor placed across DC terminals in the manner shown in figure 1).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Rodriguez (US 2019/0017262). 
Xu discloses the battery modules in the each storey are mutually isolated modules (via capacitor C next to each H-bridge).  The specification defines the isolation as being provided by “buffer units” (page 14, lines 3-4).  Xu’s capacitors are “buffer units” and, thereby, provide isolation for the battery modules.
Xu does not expressly disclose the multi-storey spaces are mutually isolated spaces.  Rodriguez discloses that it is known to contain battery modules within concrete (par 28-33).   The specification disclose that it is cement that provides for the storeys to be mutually isolated (page 14, lines 3-4).  Cement is an ingredient of concrete.  
Xu and Rodriguez are analogous because they are from the same field of endeavor, namely battery modules.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Xu’s battery modules to be contained within concrete rooms, as taught by Rodriguez.  The motivation for doing so would have been to provide protection should one battery catch on fire.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Flannery (US 10,079,558).
Xu discloses the energy storage system of claim 1, but does not expressly disclose a step-up transformer.  Flannery (figures 1) discloses a multi-phase structure, each phase containing a cascade of H-bridge converters connected to an energy storage device.  Flanner also discloses that step-up transformers are known to boost the voltage provided by the grid (col. 1, lines 29-38).
Xu and Flannery are analogous because they are from the same field of endeavor, namely multi-phase structures.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Xu to include a step-up transformer, as taught by Flannery.  The motivation for doing so would have been to increase the voltage input to each phase.  If the user (or system designer) wanted a higher voltage that what was being provided, they would have obviously considered a converter to increase this voltage.  As the Xu grid provides AC power and the H-bridges each input AC power, the skilled artisan would have looked to an AC/AC converter that increases voltage.  A step-up transformer is known to carry out this functionality.  
The combination’s AC power is interpreted as being provided by the grid.  It is known that AC transmission lines are supported by “a power transmission tower”.  Thus, the combination’s transformer would be “connected to the power transmission tower”.
The combination also provides that the Flannery transformer feeds power to the Xu cascading H-bridges “through a high-voltage cable”.   First, Xu clearly shows a cable.  Second, “high-voltage” has no basis for comparison.  For whatever voltage the combination’s cable carries, it is “higher” than other voltages.  Third, the Flannery step-up transformer would indicate the need for a “high” voltage cable (something that is rated to carry a higher voltage than what was input to the step-up transformer).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Flannery and Hoffman (US 2014/0368215).
The combination discloses the step-up transformer, but not its star-type connection.  Hoffman discloses that it is known to have transformers with star-type connections to the secondary winding and with grounded neutrals (par 24).  
Xu discloses the same type of H-bridge as shown in the Applicants’ figure 2.  If the Applicants’ H-bridges are grounded, then so is Xu’s.  
The combination and Hoffman are analogous because they are from the same field of endeavor, namely transformers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to select a Y-secondary winding design, as taught by Hoffman.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  
The skilled artisan would have been aware of the different types of transformer windings, and the benefits/drawbacks of each, and would have been motivated to select a Y-type (also known as “star”) for its secondary.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Flannery and Nikitin (US 2017/0063215). 
The combination teaches the step-up transformer, but not how many phases it outputs.  Nikitin teaches that it is known to configure the transformer to comprise three sets of three-phase voltages with phase differences (par 11).
The combination and Nikitin are analogous because they are from the same field of endeavor, namely transformers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s transformer to have nine output phases with phase differences.  The motivation for doing so would have been the obviousness of a result effective variable.  The number of phase (3, 6, 9, etc.) defines how many cascading battery modules the combination can have.  Thus, the skilled artisan, looking to store more power, would have been motivated to modify the combination to have more phases, including nine.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836